Citation Nr: 1817013	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood to include Somatization Disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law 


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1985 to November 1986. 

This matter is before the Board of Veterans' Appeal (Board) on appeal of a May 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2015, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's adjustment disorder with mixed anxiety and depressed mood to include Somatization Disorder is productive of, at most, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.    
 
2.  The Veteran does not meet the schedular criteria for TDIU.

3.  The Veteran is not rendered unemployable as a result of his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood to include Somatization Disorder, are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130; Diagnostic Code (DC) 9204-9440 (2017).

2.  The criteria for TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

A standard February 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The Veteran's service treatment and personnel records and post-service VA treatment records have been obtained.  

The Veteran was provided a VA medical examination in December 2016.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Increased Rating

The May 2009 rating decision granted service connection for adjustment disorder with mixed anxiety and depressed mood to include Somatization Disorder and assigned a 10 percent rating, effective from October 29, 2008.  The Veteran has disagreed with the initial disability evaluation assigned.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411-9434 (2017).  Ratings are assigned according to the manifestation of particular symptoms. 

Under DC 9411 - 9434, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 Percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2014, and therefore the claim is governed by DSM-IV.

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

The Veteran alleges his service connected mood disorder is more severe than the 10 percent rating currently assigned.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

In May 2008, the Veteran's treating psychiatrist, Dr. R.A., noted on his mental status examination that the Veteran was dressed casually and morbidly obese.  His speech was of normal rate and flow without slurring, pressure, hesitation or word finding difficulty.  His mood was frustrated and his affect was angry, irritable, fatigued and congruent with mood.  The Veteran's memory was observed as grossly normal in all spheres and his thoughts were logical without evidence of psychosis to include hallucinations, illusions, or delusions.  The Veteran denied any thoughts or plans to harm himself or others.  His diagnoses were mood disorder secondary to chronic pain of the long thoracic nerve and anxiety disorder secondary to multiple medical conditions.  Dr. R.A. assigned a GAF score of 50 and stated the Veteran was unemployable due to protracted major depression secondary to chronic pain from medical problems.  See Medical Treatment Record - Government Facility November 2008 p. 13.     

At the March 2009 VA examination, the Veteran reported that he worked numerous jobs after the Marine Corps.  He attended truck driving school, worked at the United States Post Office, worked at RCA, making pictures tubes, and his most recent employment was in 1993 as a part time food service worker.  On the mental status examination, the Veteran was casually dressed and his appearance was clean.  His speech tended to be on the rapid side and was spontaneous.  His attitude was cooperative and friendly towards the examiner.  His affect was appropriate to his mood, which varied between mildly anxious to agitated.  His attention and concentration abilities were noted to be intact and throughout the interview his thought processes and thought content were generally unremarkable; however, his insight was somewhat limited.  The examiner noted no evidence of hallucinations, inappropriate behavior or obsessive or ritualistic behaviors.  The Veteran reported occasional thoughts of suicide but explained they were very brief and transitory and associated with physical pain.  The diagnoses were mood disorder secondary to multiple medical diagnoses such as obesity, sleep apnea, gastrointestinal pathologies as well as his service connected left long thoracic nerve and personality disorder.  

The examiner assigned a GAF score of 53 in regards to the Veteran's personality disorder and a GAF score of 57 for his diagnosis of mood disorder secondary to multiple medical problems.  The VA examiner opined that the Veteran has mild and transient symptoms that cause an occasional decrease in the Veteran's level of functioning and quality of life due to the mood disorder secondary to multiple medical problems.  See VA Examination March 2009.  

At the February 2010 VA examination, the Veteran reported that he generally stays at home but he is able to drive.  On examination, he was noted to have fair impulse control and no inappropriate behaviors.  His immediate and remote memory was good.  The Veteran reported thoughts about suicide but denied any attempts.  The Veteran was diagnosed with mood disorder secondary to thoracic and lumbar radiculopathy, sleep apnea, obesity, gastrointestinal pathologies, and chronic pain of long thoracic nerve pathology as well as personality disorder not otherwise specified with avoidant and passive aggressive traits.  The Veteran was assigned a GAF score of 55 due to his mood disorder secondary to his multiple medical issues and his personality disorder.  

The February 2010 examiner opined that the pain associated with the Veteran's thoracic and lumbar radiculopathy significantly contributed to the Veteran's GAF score even though the Veteran's ability to function was also compromised by his obesity, sleep apnea, and gastrointestinal symptoms.  The VA examiner found that the Veteran has transient or mild symptoms that decrease work efficiency and the ability to perform occupational tasks during periods of significant stress.  The VA examiner also noted that, since the Veteran is not working, the effects of his mood disorder could not be measured.  The VA examiner further opined that the Veteran's service connected mental disorders are solely inadequate to cause his individual unemployability.  See VA Examination February 2010.  

At the April 2011 VA examination, the Veteran was neatly groomed and casually dressed.  The Veteran's attitude towards the VA examiner was cooperative and his affect was appropriate; however, his mood was depressed.  The Veteran had unremarkable thought processes and content with no delusions or hallucinations.  The Veteran reported having variable sleep and feeling fatigued when he wakes.  He also reported occasional thoughts about suicide and harming others without any intent or plans.  The diagnoses were mood disorder due to multiple medical problems and personality disorder with avoidant and passive-aggressive traits.  The VA examiner found the mental disorder was productive of transient or mild symptoms that decrease work efficiency and the ability to perform occupational tasks during periods of significant stress.  The VA examiner noted that the Veteran has not worked in many years so the impact of his mood on working cannot be appropriately determined but opined that it is possible his mood would have a mild impact on his work late in the day.  See VA Examination April 2011.  

In January 2013 on mental status examination, the Veteran appeared neat and clean but dressed inappropriately for the weather.  He was cooperative with a pleasant and open attitude.  His mood was slightly depressed and his affect was congruent to his mood.  His thought processes were coherent, logical, and goal-directed and his thought content was relevant.  The Veteran had good insight and knew why he was at the appointment and showed a moderate degree of understanding into his problem.  His judgment was good and he exhibited the ability to evaluate situations and make decisions leading to appropriate, acceptable and effective actions for himself.  The Veteran denied any current suicidal or homicidal thoughts, plans, or attempts.  The Veteran was assigned a GAF score of 65, indicating only mild symptoms.  

At his appointment in February 2013, on mental status examination, the Veteran was cooperative with a stable mood and his affect was full range, congruent with his mood.  His thought process was coherent, logical and goal directed and he denied audio or visual hallucinations.  He reported no suicidal or homicidal thoughts, plans or attempts.  His insight was good and his judgment fair.  See CAPRI Records April 2013 p.18.  

The Veteran underwent another VA examination in December 2016.  The diagnoses were other specified personality disorder and somatic symptom disorder.  The VA examiner noted that the Veteran's symptoms of suspiciousness, inability to make or maintain relationships, poor judgement and impulse control, poor ability to cope with stress, depression, and anxiety are attributable to his personality disorder.  Additionally, it was noted that the Veteran's testing during his examination indicated malingering and some exaggeration of symptoms.  The VA examiner opined that there is no evidence to suggest that any part of the Veteran's mood disorder is due solely to the service connected left thoracic nerve palsy.  The VA examiner further stated that the Veteran's depression is "secondary to needs of his personality not being met and his various physical complaints not being addressed to his 'liking'".  See C&P Exam December 2016.

The Veteran's mother provided a statement that the Veteran is withdrawn with suicidal and homicidal ideations.  She further stated that he is unable to work due to his pain and depression.  See Statement in Support of Claim March 2010.  The Veteran's brother also stated that the Veteran has suicidal and homicidal thoughts.  See Statement in Support of Claim March 2010.  The Veteran's sister reported that the Veteran is quick tempered, withdrawn, and has suicidal and homicidal thoughts.  She stated the Veteran is no longer able to be active due to the constant pain and physical limits on his body.  See Statement in Support of Claim March 2010.       
 
In order for the Veteran to qualify for the next higher rating of 30 percent, the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The preponderance of the competent evidence of record establishes that the Veteran's service connected mental disorder is productive of transient and mild symptoms that cause occasional decreases in work efficiency and the ability to perform occupational tasks during periods of significant stress.  The Veteran's mental status examinations frequently noted that the Veteran was cooperative and friendly and his mood was sporadically depressed.  The Veteran's GAF scores ranged from 50 to 65, indicating mild to moderate symptoms.  The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.    
   
Socially, the evidence shows the Veteran endorses a good relationship with his wife.  The Veteran alleges he does not like people; however, the Veteran and his wife live with various other family members and the Veteran has friends with whom he maintains contact.  See VA Examination March 2009.  

The Veteran has a diagnosis of personality disorder in addition to his service connected mood disorder.  The December 2016 VA examiner differentiated the Veteran's symptoms and found his symptoms of depression, anxiety, and inability to make or maintain relationships attributable to his personality disorder.  The examiner opined that there is no evidence to suggest that any part of the Veteran's mood disorder is due solely to the service connected left thoracic nerve palsy.  Previous VA examiners did not differentiate the Veteran's symptoms and when considering all the Veteran's symptoms they opined that the Veteran's symptoms cause only transient and mild decreases in his level of functioning and quality of life during significant distress in family relations and judgement.  Therefore, even giving the Veteran the benefit of the doubt and considering all symptoms, the severity does not rise to the level contemplated for a rating of 30 percent disabling.  See Mittleider, 11 Vet. App. 181, 182.

The Veteran submitted statements from his mother, brother, and sister stating he has suicidal and homicidal thoughts.  See Statement in Support of Claim March 2010.  While the Veteran has reported homicidal and suicidal thoughts without any intention or plans, these reports are sporadic and inconsistent as the Veteran has also denied suicidal or homicidal thoughts or intention at his appointments.  At his March 2009 VA examination, the Veteran described these thoughts as brief and transitory and related to physical pain.  At the Veteran's most recent VA examination in December 2016 he reported that never had homicidal thoughts and reported no suicidal ideations.  The Board has considered the statements of record and Veteran's report of suicidal ideations on occasion but finds that due to the lack of frequency of such and that he was never found to be a danger, a higher rating is not warranted on that basis.  There is no indication that the suicidal and/or homicidal thoughts were productive of any industrial or social impairment.       

Based on the evidence of record, the Board finds that the Veteran's overall symptomology associated with the service connected mental disorder is productive of, at most, occupational and social impairment due to mild and transient symptoms.  As such, a rating in excess of 10 percent is not warranted as the Veteran's symptoms do not more nearly approximate the level of severity contemplated by a 30 percent rating or greater.   

III.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. § 4.16 (a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a) (2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran has not met the threshold requirement for entitlement to a TDIU on a schedular basis.  The Veteran is currently service connected for left long thoracic nerve palsy rated at 10 percent disabling, for myofascial pain syndrome, left scapulothoracic region, associated with left long thoracic nerve palsy rated at 10 percent disabling, and for adjustment disorder with mixed anxiety and depressed mood to include Somatization Disorder, secondary to left long thoracic nerve palsy rated at 10 percent disabling.  As the Veteran does not have a single disability rated at 60 percent or one 40 percent disability during the appellate period, the Veteran is not entitled to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16 (a).

If the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a) are not met, but evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance. Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board must specifically adjudicate whether to remand a case for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU.  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

In order to prevail on an extraschedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether one can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that a referral for consideration of the TDIU claim for extra-schedular consideration is not warranted for the following reasons.

The Veteran contends his service connected disabilities prevent him from securing and following a substantially gainful occupation, this contention is inconsistent with the evidence of record.  The Veteran has been unemployed since 1993.  According to the October 1993 Social Security Administration (SSA) explanation of determination, the Veteran's service connected condition of left long thoracic nerve palsy did not prevent the Veteran from doing work.  However, the record reflects that the Veteran was awarded social security benefits for obesity and disorders of the back, which are not service connected disabilities.  See SSA/SSI Letter September 1998.  
 
The Veteran's treating psychiatrist, Dr. R.A. opined in May 2008 that the Veteran is unemployable due to protracted major depression secondary to chronic pain from medical problems and diagnosed the Veteran with mood disorder secondary to chronic pain of long thoracic nerve pathology and muscle inflammation.  The March 2006 VA examiner referenced Dr. R.A.'s note from September 2006, where Dr. R.A. stated that based on his review of the medical records in CPRS, if the Veteran were able to lose approximately 200 pounds (with his weight at the time being 425 pounds) he might once again be employable.  The VA examiner also noted that, prior to the May 2008 visit; Dr. R.A. previously and consistently diagnosed the Veteran with mood disorder secondary to multiple medical problems to include sleep apnea, obesity, and gastrointestinal pathologies.  See VA Examination March 2009.  The Board also notes that the Veteran's symptoms in September 2006 were almost identical to his symptoms in May 2008; he weighed approximately 430 pounds and had multiple medical problems to include sleep apnea and GI pathologies.  
 
At the March 2009 VA examination the Veteran alleged that his inability to work is related to his service connected left long thoracic nerve; however, the examiner pointed out that Dr. R.A.'s treatment records indicate that his other conditions, such as obesity, sleep apnea, and gastrointestinal pathologies contribute to his inability to work.  The examiner opined the Veteran's mood disorder symptoms are transient and mild and only decrease his level of functioning during periods of significant stress in the areas of family relations and judgment.  See VA Examination March 2009.     

The February 2010 general medicine VA examiner found that the Veteran can hold down a job as he has good function of his right arm.  The examiner reported that the Veteran displayed some weakness and fatigue with his left arm, which increased with repetition; however, the VA examiner also noted that the Veteran was able to dress and undress without problem, which included a pullover shirt.  He further stated that the Veteran did well in the exam room and did not complain much of weakness in the shoulder although there were some positive DeLuca findings.  

The February 2010 mental health VA examiner opined that the Veteran's service connected mental disorder was solely inadequate to cause the Veteran's individual unemployability and his mood disorder symptoms were mild and transient.  See VA Examination February 2010.

The Board finds the objective evidence and medical opinions of the multiple VA examiners more probative in regards to the impact of the Veteran's service connected disabilities on his occupational functioning.  Dr. R.A.'s opinion that the Veteran is unemployable due to protracted major depression secondary to chronic pain from medical problems receives little probative weight for being inconsistent with Dr. R.A.'s previous opinion that the Veteran would be employable if he lost weight and the medical evidence of record, as discussed above.  

The Board acknowledges that the Veteran was granted disability benefits from SSA; however, those benefits were based on non-service connected disabilities.  As VA may only consider the effect of service connected disabilities on one's ability to secure or follow a substantially gainful occupation, SSA's disability determination does not support the Veteran's claim for a TDIU. See 38 C.F.R. § 4.16.  However, it does indicate the Veteran's inability to work is due to non-service connected disabilities. 

While the evidence of record indicates that the Veteran's service-connected disabilities have impacted his ability to engage in certain employment, the evidence does not support a finding that his service-connected disabilities alone have prevented him from obtaining or sustaining any kind of employment.  As the evidence does not suggest that the Veteran has been rendered unemployable by reason of service-connected disabilities at any time during the pendency of the appeal, the Board is not required to submit his claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16 (b). 


ORDER

Entitlement to an initial rating in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood to include Somatization Disorder, is denied.

Entitlement to a total disability based on individual unemployability is denied.



____________________________________________
G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


